Citation Nr: 1221737	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-15 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Veteran, E.B., and Veteran's mother


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to January 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston Salem, North Carolina, denying the Veteran's claim of entitlement to TDIU benefits.  

A hearing was held before the undersigned Veterans Law Judge in Washington, D.C., in February 2011.  A transcript of that hearing has been associated with the claims file. 

The appeal was previously before the Board in March 2011, at which time it was remanded for further development. 


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.16 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2011)). 

In light of the favorable decision as it relates to the issue of entitlement to a TDIU, any error by VA in complying with the requirements of VCAA is moot. 

II. TDIU

The Veteran seeks entitlement to TDIU based upon his service-connected disabilities, namely, hypertension and myocardial infarction status post coronary bypass.  

He contends that these disabilities are of such severity that he is unable to secure substantially gainful employment.  He specifically asserts that he experiences severe chest pain and angina (with or without exertion) and lower extremity swelling, claudication, and edema as a result of his heart/hypertension conditions.  He currently takes six different prescription medications (with adverse side effects) to control his hypertension.  He believes these symptoms in the aggregate prevent even sedentary employment. 


Applicable Laws and Regulations

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities of one or both lower extremities (including the bilateral factor) will be considered as one disability. 38 C.F.R. § 4.16(a)(1). 

For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See 38 C.F.R. 4.16(a). Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered. 38 C.F.R. § 4.19. 


Facts

The Veteran is service-connected for myocardial infarction status post coronary artery bypass grafting with scarring associated with hypertension, rated at 60 percent disabling, and hypertension, rated at 40 percent disabling.  His combined disability rating is 80 percent.  Since the Veteran's combined disability rating is 80 percent, and since his myocardial infarction is rated as 60 percent disabling, he meets the threshold requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

The record establishes that the Veteran is not currently working but that he had previously been employed as a software engineer and quality administrator in pharmaceuticals.  He has a master's degree in chemistry and last worked in September 2005.  

The Veteran underwent a VA hypertension examination in November 2007.  The Veteran reported that he had a master's degree in chemistry but that he was no longer working due to his heart condition.  No opinion as to employability was provided at that time.  See VA Examination, Hypertension, November 2007.  

The Veteran underwent a VA heart examination in January 2008.  The pertinent medical history indicated that he needed continuous medication and that he experienced dizziness and dyspnea on moderate exertion.  At the time of the examination, he was taking six different prescription medications for control of his heart and hypertension conditions.  Blood pressure was 194/109.  The Veteran reported that he was last employed in 2005 as a quality administrator for a pharmaceutical company but that he was no longer working due to his heart condition.  The VA examiner noted that the coronary artery disease "significantly" effected the Veteran's employment due to reduced stamina.  He opined that the Veteran's physical employability was limited; however, there were no limitations on his ability to perform sedentary work.  

A July 2008 VA Form 21-4192 from the Veteran's former employer, CTG, indicated that the Veteran was employed as a software engineer.  He was terminated in March 2005 when his employment contract with CTG ended.  

A July 2008 VA Form 21-4192 from the Veteran's former employer, Taconic, indicated that the Veteran was employed as a quality administrator.  He was terminated in September 2005 due to "misconduct."  

The Veteran submitted private treatment records from Dr. C. Welch, his private physician, who stated in an August 2008 letter that the Veteran's hypertension was uncontrolled and "severe," and that he was currently on six medical treatments/prescriptions for blood pressure control.  He also noted symptoms of congestive heart failure, including shortness of breath with minimum exertion, difficulty going up and stairs, and exhaustion when walking across the parking lot or in a supermarket.  Dr. Welch stated that he disagreed with VA's denial of a TDIU based on the Veteran's heart and blood pressure abnormalities; however, in order to confirm this, he noted that a complete cardiac workup was necessary.  He requested that VA schedule the Veteran for a workup/evaluation in order to confirm whether the Veteran was totally disabled due to his heart and blood pressure problems.  

A January 2010 private treatment report reflects that worsening lower leg edema and evidence of small vessel disease in his feet and toes.  Hypertension was "poorly controlled."  Subjectively, he the Veteran complained of foot pain.  The examining physician noted that the leg edema was possibly secondary to congestive heart failure and blood pressure medications.  

In February 2011, the Veteran and his mother testified at a Board hearing that he was currently unemployed and that his service-connected disabilities prevented him from securing gainful employment, including sedentary work.  The Veteran stated that he had a master's degree in chemistry and that he was previously employed as a production chemist and quality assurance representative.  He stated that these jobs required him to "move around quite a bit."  He also indicated that he was unable to engage in any type of heavy lifting due to angina.  The Veteran further stated that he was currently taking six different prescription medications for control of his hypertension, the side effects of which included dizziness, sensitivity to sunlight, headaches, nausea, and cramping.  In addition to the foregoing, the Veteran endorsed swelling in the feet and lower extremities due to circulation problems.  He described daily heart-related symptoms including heart flutters, shortness of breath, and tiredness on exertion.  He also noted that any work-related stress, even with sedentary employment, adversely affected his blood pressure, etc. 

A February 2011 private treatment report indicates that the Veteran's walking distance had improved and that there was no major exercise intolerance.  Objectively, there was no clubbing or edema of the lower extremities and claudication was stable.  Blood pressures were elevated, however.  

In May 2011, the Veteran underwent a general VA examination.  Objectively, the Veteran was alert, oriented, well-developed, well-nourished, and displayed normal sitting and standing posture.  Right and left lower extremities exhibited claudication and edema (+1).  The Veteran reported calf pain relieved by rest.  Pertinent diagnoses included coronary artery disease (status post myocardial infarction and bypass); hypertension, controlled; diabetes mellitus with residual neuropathy; and mild peripheral vascular disease. 

With respect to the issue of employability, the VA examiner noted that the Veteran's service-connected disabilities had a significant impact on physical employment.  The examiner further noted that the Veteran's heart condition appeared to stabilize after having bypass surgery and that there was no evidence of heart failure or recurrent heart attack.  He also stated that there were no significant complications of his hypertension.  It was noted that the Veteran was still able to walk for approximately 20 minutes.  As such, the examiner opined that he was able to "assume sedentary jobs" as well.  He stated that he was in agreement with the January 2008 VA examiner's conclusion that physical employment was limited, but there were no limits on sedentary employment.  

The Veteran submitted additional private medical evidence (with a waiver of RO review) in April 2012 which indicated ongoing angina of a concerning level, elevated blood pressure, and lower extremity edema.  The pertinent diagnoses were bilateral leg claudication and cramping; coronary artery disease; edema; and chest pain syndrome with accelerated angina.  The examining physician noted that the latter condition prevented the Veteran from performing routine activities of exertion or finding work. (Emphasis added).  See Sanger Heart and Vascular Institute, April 2012.  Compression stockings and a treadmill stress test were also prescribed (the results of which are not contained in the claims file).  

Analysis 

Based on the above, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's service-connected disabilities are sufficient by themselves to render him unable to obtain or maintain substantially gainful employment. 

Indeed, the Board is left with two medical opinions in support of the TDIU claim; (i.e., Dr. Welch's August 2008 letter and Dr. Fandetti's April 2012 letter); two medical opinions against the TDIU claim (i.e., January 2008 and May 2010 VA examinations); and the Veteran's own competent statements and testimony regarding employability.  

It is noted that the findings of a physician are medical conclusions that the Board cannot ignore or disregard. Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion. Wilson v. Derwinski, 2 Vet. App 614 (1992). 

In this regard, the medical evidence establishes that the Veteran experiences rather serious symptomatology related to his service-connected heart and hypertension disorders.  This includes, but is not limited to, the following: ongoing swelling, edema, and claudication of the lower extremities; dizziness; near-constant elevated high blood pressure; uncontrolled hypertension; worsening angina and chest pain syndrome; dizziness; shortness of breath with minimal levels of exertion; and multiple adverse side effects from hypertension medications.  Moreover, based on the April 2012 private treatment records from Dr. Fandetti, it appears that the Veteran's heart and hypertension symptoms have recently worsened in terms of increased angina/chest pain and leg claudication and cramping.  

As both VA examiners confirmed, there is no doubt that the Veteran is unable to engage in any type of physical labor or employment due to these service-connected conditions.  See VA Examinations, January 2008 and May 2011.  

In addition, the Veteran has competently testified that he is unable to sustain even sedentary employment based upon the aforementioned symptomatology.  Indeed, painful swelling of the legs and related lower extremity circulatory problems make prolonged sitting uncomfortable, if not impossible for the Veteran.  Daily chest pain, even without exertion, in addition to shortness of breath, arrhythmia, and elevated blood pressure with any type of work-related stress also negatively impacts his ability to engage in sedentary activities or employment.  Thus, while the VA examiners concluded that there were no limits on sedentary employment, the Board finds otherwise based upon the medical and lay evidence outlined above.  

In further support of this conclusion, the Board points to the statements from Dr. Welch and Dr. Fandetti which indicate that the Veteran is unable to work due to his service-connected disabilities.  The Board finds these opinions to be highly probative as Drs. Welch and Fandetti have treated the Veteran for hypertension and heart problems on an ongoing basis and are thus intimately familiar with his medical history/limitations.  

Therefore, taken as a whole, the Board finds that the evidence raises a reasonable doubt that the Veteran is unable to obtain or sustain a substantially gainful occupation.  The Board acknowledges that VA examiners' opinions that sedentary employment was possible; however, as noted above, the evidence shows that the Veteran's hypertension and heart symptomatology is serious and ongoing, and recent medical evidence indicates that it has worsened.  The Veteran has competently testified that his leg swelling, chest pain, and multiple side effects from six different hypertension medications prevent even the most sedentary type of employment.  Moreover, two of the Veteran's private physicians have stated that he is unable to work due to heart and hypertension symptoms.  The evidence is, therefore, in equipoise.  As the Board must resolve all reasonable doubt in favor of the Veteran, it concludes that entitlement to a TDIU is warranted, and the Veteran's appeal is granted. 


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


